UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-19254 LIFETIME BRANDS, INC. (Exact name of registrant as specified in its charter) Delaware 11-2682486 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Stewart Avenue, Garden City, New York, 11530 (Address of principal executive offices) (Zip Code) (516) 683-6000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares of the registrant’s common stock outstanding as of May 10, 2010 was 12,016,273. LIFETIME BRANDS, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2010 INDEX Part I. Financial Information Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets – March 31, 2010 (unaudited) and December 31, 2009 2 Unaudited Condensed Consolidated Statements of Operations – Three Months Ended March 31, 2010 and 2009 3 Unaudited Condensed Consolidated Statements of Cash Flows – Three Months Ended March 31, 2010 and 2009 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Report of Independent Registered Public Accounting Firm 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II. Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 6. Exhibits 25 Signatures 26 PART 1.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS LIFETIME BRANDS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) March 31, December 31, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowances of $16,848 at 2010 and$16,557 at 2009 Inventory (Note A) Prepaid expenses and other current assets Income taxes receivable 36 ― TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net INTANGIBLE ASSETS, net (Note D) INVESTMENT IN GRUPO VASCONIA, S.A.B. (Note C) OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Bank borrowings (Note E) $ $ Accounts payable Accrued expenses Deferred income tax liabilities (Note J) Income taxes payable (Note J) ― TOTAL CURRENT LIABILITIES DEFERRED RENT & OTHER LONG-TERM LIABILITIES DEFERRED INCOME TAXES (Note J) CONVERTIBLE NOTES (Note F) STOCKHOLDERS’ EQUITY Common stock, $0.01 par value, shares authorized: 25,000,000; shares issued and outstanding: 12,016,273 in 2010 and 12,015,273 in 2009 Paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying independent registered public accounting firm review report and notes to unaudited condensed consolidated financial statements. -2- LIFETIME BRANDS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (unaudited) Three Months Ended March 31, Net sales $ $ Cost of sales Distribution expenses Selling, general and administrative expenses Restructuring expenses (Note B) ― Income (loss) from operations ) Interest expense (Note F) ) ) Income (loss) before income taxes and equity in earnings of Grupo Vasconia, S.A.B. 98 ) Income tax provision (Note J) ) ) Equity in earnings of Grupo Vasconia, S.A.B., net of taxes (Note C) NET INCOME (LOSS) $ $ ) BASIC AND DILUTED INCOME (LOSS) PER COMMON SHARE (NOTE I) $ $ ) See accompanying independent registered public accounting firm review report and notes to unaudited condensed consolidated financial statements. -3- LIFETIME BRANDS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Three Months Ended March 31, OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Amortization of debt discount Deferred rent 78 Deferred income taxes ― 60 Stock compensation expense Undistributed earnings of Grupo Vasconia, S.A.B. ) ) Changes in operating assets and liabilities: Accounts receivable, net Inventory Prepaid expenses, other current assets and other assets ) Accounts payable, accrued expenses and other liabilities ) ) Income taxes payable ) ) NET CASH PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES Purchases of property and equipment, net ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES Repayments of bank borrowings, net ) ) Proceeds from the exercise of stock options 6 ― Excess tax benefits from the exercise of stock options 10 ― Payment of capital lease obligations ) ) NET CASH USED IN FINANCING ACTIVITIES ) ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 72 ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ See accompanying independent registered public accounting firm review report and notes to unaudited condensed consolidated financial statements. -4- LIFETIME BRANDS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (unaudited) NOTE A — BASIS OF PRESENTATION AND SUMMARY ACCOUNTING POLICIES Organization and business Lifetime Brands, Inc. (the “Company”) designs, markets and distributes a broad range of consumer products used in the home, including food preparation, tabletop and home décor products and markets its products under a number of brand names and trademarks, which are either owned or licensed.The Company markets and sells its products principally on a wholesale basis to retailers throughout North America.The Company also sells certain products directly to consumers through its Pfaltzgraff®, Mikasa® and Lifetime Sterling™ Internet websites and Pfaltzgraff® mail order catalogs. Basis of presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments, consisting only of normal recurring accruals, considered necessary for a fair presentation have been included.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009.Operating results for the three-month period ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. The Company’s business and working capital needs are highly seasonal, with a majority of sales occurring in the third and fourth quarters.In 2009, 2008 and 2007, net sales for the third and fourth quarters accounted for 58%, 61%, and 61% of total annual net sales, respectively.In anticipation of the pre-holiday shipping season, inventory levels increase primarily in the June through October time period. Revenue recognition Wholesale sales are recognized when title is transferred to the customer.Internet and catalog sales are recognized upon delivery to the customer. Shipping and handling fees that are billed to customers in sales transactions are included in net sales and amounted to $518,000 and $900,000 for the three months ended March 31, 2010 and 2009, respectively.Net sales exclude taxes that are collected from customers and remitted to the taxing authorities. Distribution expenses Distribution expenses consist primarily of warehousing expenses, handling costs of products sold and freight-out expenses.For the three months ended March 31, 2010 and 2009, freight-out expenses, net of amounts billed to customers, were $700,000 and $300,000, respectively. -5- LIFETIME BRANDS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (unaudited) NOTE A — BASIS OF PRESENTATION AND SUMMARY ACCOUNTING POLICIES (continued) Inventory Inventory consists principally of finished goods sourced from third-party suppliers. Inventory also includes finished goods, work in process and raw materials related to the Company’s manufacture of sterling silver products. Inventory is priced by the lower of cost (first-in, first-out basis) or market method.The Company estimates the selling price of its inventory on a product by product basis based on the current selling environment and considering the various available channels of distribution (e.g. wholesale: specialty store, off-price retailers, etc. or the Internet and catalog).If the estimated selling price is lower than the inventory’s cost, the Company reduces the value of inventory to the estimated selling price.If the Company is inaccurate in its estimates of selling prices, it could report material fluctuations in gross margin.Historically, the Company’s adjustments to inventory have not resulted in material unexpected charges. Consistent with the seasonality of the Company’s business, the Company’s inventory levels generally increase, beginning late in the second quarter of the year, and reach a peak at the end of the third quarter or early in the fourth quarter, and decline thereafter. The components of inventory are as follows: March 31, December 31, (in thousands) Finished goods $ $ Work in process Raw materials Total $ $ Derivatives The Company accounts for derivative instruments in accordance with the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic No. 815, Derivatives and Hedging.ASC Topic No. 815 requires that all derivative instruments be recognized on the balance sheet at fair value as either an asset or a liability. Changes in the fair value of derivatives that qualify as hedges and have been designated as part of a hedging relationship for accounting purposes have no net impact on earnings to the extent the derivative is considered perfectly effective in achieving offsetting changes in fair value or cash flows attributable to the risk being hedged, until the hedged item is recognized in earnings. For derivatives that do not qualify or are not designated as hedging instruments for accounting purposes, changes in fair value are recorded in operations. Fair value measurements FASB ASC Topic No. 820, Fair Value Measurements and Disclosures, provides guidance for using fair value to measure assets and liabilities and provides a framework for measuring fair value under U.S. generally accepted accounting principles that defines fair value valuations as based on either: Level 1 inputs (valuations based on quoted market prices), Level 2 inputs (valuations based on quoted market prices and other inputs) or Level 3 inputs (valuations based on unobservable inputs).Fair value measurements included in the Company’s condensed consolidated financial statements relate to the Company’s convertible notes and derivatives described in Notes A and G, respectively. -6- LIFETIME BRANDS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (unaudited) NOTE A — BASIS OF PRESENTATION AND SUMMARY ACCOUNTING POLICIES (continued) Fair value of financial instruments The Company estimated that the carrying amounts of cash and cash equivalents, accounts receivable and accounts payable are a reasonable estimate of their fair value because of their short-term nature. The Company estimated that the carrying amounts of borrowings outstanding under its Credit Facility approximate fair value since such borrowings bear interest at variable market rates.The fair value of the Company’s $75.0 million 4.75% Convertible Senior Notes (the “Notes”) at March 31, 2010 was $67.7 million and was determined based on Level 2 observable inputs consisting of the most recent quoted price for the Notes obtained from the FINRA Trade Reporting and Compliance Engine™ system at March 31, 2010. Subsequent events The Company has evaluated subsequent events through the date of the filing of its condensed consolidated financial statements with the Securities and Exchange Commission. NOTE B — RESTRUCTURING September 2008 restructuring initiative In September 2008, management of the Company commenced a plan to: (i) close its 53 remaining Farberware® and Pfaltzgraff® retail outlet stores due to continued poor performance (in December 2007 the Company had closed 30 underperforming stores), (ii) vacate its York, Pennsylvania distribution center and consolidate the distribution with the Company’s main East and West Coast distribution centers and (iii) vacate certain excess showroom space. The Company has incurred restructuring related costs for lease obligations, employee related expenses and other incremental costs related to these restructuring activities of $12.6 million through March 31, 2010. No restructuring expenses were recognized related to this restructuring initiative during the three months ended March 31, 2010.During the three months ended March 31, 2009 the Company had recognized $824,000 of restructuring expenses in connection with this restructuring initiative consisting primarily of lease obligations. At March 31, 2010, the Company had accrued $295,000 related to this restructuring initiative consisting primarily of a lease obligation. Third quarter 2009 restructuring activities During the third quarter of 2009, management of the Company commenced a plan to realign the management structure of certain of its divisions and eliminate a portion of the workforce at its Puerto Rico sterling silver manufacturing facility.In connection with these restructuring activities, through March 31, 2010, the Company has recognized $363,000 of restructuring expenses consisting of employee related expenses.No restructuring expenses were recognized related to this restructuring initiative during the three months ended March 31, 2010. At March 31, 2010, $37,000 of these expenses were unpaid and included in accrued expenses. -7- LIFETIME BRANDS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (unaudited) NOTE C — GRUPO VASCONIA, S.A.B. The Company owns a 30% interest in Grupo Vasconia S.A.B. (“Vasconia”). The Company accounts for its investment in Vasconia using the equity method of accounting and records its proportionate share of Vasconia’s net income in the Company’s statement of operations. Accordingly, the Company has recorded its proportionate share of Vasconia’s net income (reduced for amortization expense related to the customer relationships acquired) for the three months ended March 31, 2010 and 2009 in the accompanying condensed consolidated statements of operations.The Company’s investment balance and its proportionate share of Vasconia’s net income have been translated from Mexican Pesos (“MXP”) to U.S. Dollars (“USD”) using the spot rate and average daily exchange rate at and during the three months ended March 31, 2010 and 2009, respectively.The effect of the translation of the Company’s investment balance resulted in an increase to the investment balance of $946,000 at March 31, 2010 and a decrease to the investment balance of $849,000 at March 31, 2009 (also see Note M).Included in prepaid expenses and other current assets at March 31, 2010 and December 31, 2009 are amounts due from Vasconia of $135,000 and $202,000, respectively. Summarized income statement information for Vasconia in USD and MXP is as follows: Three Months Ended March31, (in thousands) USD MXP USD MXP Net Sales $ Gross Profit Income from operations Net Income NOTE D — INTANGIBLE ASSETS Intangible assets, all of which relate to the Company’s wholesale segment, consist of the following (in thousands): March 31, 2010 December 31, 2009 Gross Accumulated Amortization Net Gross Accumulated Amortization Net Indefinite-lived intangible assets: Trade names $ $
